El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Revisamos, mediante el mecanismo procesal de la orden de mostrar causa, la resolución que con fecha de 6 de diciembre de 1991 emitiera el Tribunal Superior de Puerto Rico, Sala de Caguas;(1) resolución mediante la cual dicho foro judicial no le permitió a la representación legal de la peticionaria Marina González Román presentar una tes-tigo —perito "en asuntos de violencia doméstica” (Exhibit I, pág. 1)— en el proceso que por los delitos de homicidio e infracción al Art. 4 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 414, actualmente se celebra, ante Jurado, en dicho tribunal contra la referida peticionaria.
HH
Conforme surge de la relación de los hechos que consta en la solicitud de certiorari radicada, la cual no ha sido contradicha por la Oficina del Procurador General de Puerto Rico, la evidencia testifical que presentara el Minis-terio Fiscal durante su turno de presentación de prueba consistió del testimonio de los testigos Diego Figueroa Torres,(2) Antonio Rivera Martínez,(3) Elsie E. Colón Ortiz,(4) Adalberto Reyes Flores,(5) José Rivera,(6) y el Dr. Francisco Cortés Rodríguez(7).
A los fines de la correcta solución del presente recurso, resulta de singular pertinencia lo declarado por los testigos *937Figueroa Torres, Rivera Martínez y el patólogo forense Cortés Rodríguez. El agente Figueroa Torres declaró, en lo pertinente, que recibió el día 10 de diciembre de 1990 ins-trucciones de sus superiores para que investigara una muerte violenta ocurrida en el Sector “Salchichón” de Ca-guas, Puerto Rico. Luego de arrivar a la escena de los he-chos y haberse entrevistado preliminarmente con el agente Rivera y el padre del occiso, entrevistó a la aquí peticiona-ria González Román. Declaró que, luego de que él le hiciera a ésta las advertencias que la ley y la jurisprudencia exi-gen se le hagan a todo sospechoso de la comisión de un delito y de cerciorarse que la referida dama había enten-dido las mismas,(8) la peticionaria González Román le in-formó que
...el día antes ella lo había pasado en una fiesta de bautismo y llegó a su casa alrededor de la medianoche y se acostó. Luego[,] como a las cuatro de la madrugada llegó su esposo borracho [el occiso, Jorge Rivera Alejandro] y comenzó a golpear la puerta de su cuarto con un martillo para que abriera. Al ella abrir la puerta[,] lo vio con un martillo en una mano y un cuchillo en otra; lanzó el martillo hacia un lado y se le abalanzó con el cuchillo en mano agarrándola por el cuello. Comenzaron a for-cejear y él resultó herido, salió del cuarto; se fue al balcón[,] luego a la cocina, ella se quedó dormida. (Enfasis suplido.) Pe-tición de certiorari, pág. 3.
El testigo Antonio Rivera Martínez, padre del occiso, de-claró, en lo pertinente, que
...el día de los hechos oyó a Marina gritando, llorando que le habían matado al esposo. Cuando la policía llegó, él les informó que tenía que haber sido Marina .... Añadió que Marina y su hijo llevaban diez años juntos, peleaban mucho por lo mucho que bebía su hijo.
A preguntas de la defensa[,] declaró que Marina en varias ocasiones llegó a su casa con los ojos hinchados de los golpes *938recibidos de su hijo; que él le decía que acudiera a la policía, pero ella no iba. (Énfasis suplido.) Petición de certiorari, págs. 3-4.
El patólogo forense que practicó la autopsia en el cadá-ver del occiso, doctor Cortés Rodríguez, testificó, en lo per-tinente, que
... la herida era de una trayectoria de abajo hacia arriba, de frente al lado del ombligo, que podría ser compatible como pro-ducto de un forcejeo. El examen toxicológico arrojó una cifra de 31% de alcohol en la sangre .... (Énfasis suplido.) Petición de certiorari, pág. 5.
Sometido el caso por el Ministerio Público, la defensa presentó, como primer testigo, a un hermano de la acu-sada, de nombre Ángel González Román. Éste, en lo perti-nente, “corroboró” lo atestiguado por el padre del occiso “en relación con las múltiples ocasiones en que vio a su her-mana agolpeada, con moretones en varias partes de su cuerpo”. (Énfasis suplido.) Petición de certiorari, pág. 5.
Como segundo testigo de defensa, se llamó a la testigo Ursula Colón. El foro de instancia ordenó retirar de Sala a los señores del Jurado. Al ser cuestionada por el magis-trado que presidía los procedimientos, la defensa mani-festó que el testimonio de esta testigo “se ofrecía como tes-timonio pericial sobre el síndrome de mujer maltratada como parte de su teoría de defensa propia”. (Énfasis suplido.) Petición de certiorari, pág. 5.
Como informáramos al comienzo, el tribunal de instan-cia se negó a permitir que dicha testigo declarara. En la resolución que a esos efectos emitiera, el foro de instancia expresó que no permitía dicho testimonio, el cual se pre-sentaba por la defensa “para reforzar la alegada defensa propia por no haberse ofrecido prueba de clase alguna que siquiera insin[ú]e tal defensa propia”. (Énfasis suplido.) Exhibit I, pág. 1.
Inconforme, acudió ante este Tribunal, vía certiorari, la *939peticionaria González Román. El 3 de enero de 1992 emi-timos la orden de mostrar causa siguiente:
Vista la petición de [certiorari], memorando y documentos anejos, se concede hasta el viernes 10 de enero de 1992, a las cinco de la tarde, para que comparezca por escrito el Procura-dor General a mostrar causa, si la hubiere, por la cual no deba expedirse el auto solicitado y dictarse Sentencia revocatoria de la Resolución recurrida.
En auxilio de jurisdicción, se paralizan los procedimientos a nivel de instancia, hasta que otra cosa disponga el Tribunal.
La presente Resolución deberá ser notificada a las partes y al tribunal de instancia por la vía telefónica y ordinaria.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Presidente [S]eñor Pons Núñez y los Jueces Asociados [Sjeñora Naveira de Rodón y [S]eñor Hernández Denton no intervinieron. Resolución de 3 de enero de 1992.
En la comparecencia que radicara en cumplimiento de la referida orden, la Procuradora General sostiene —al igual que el tribunal de instancia— que el testimonio obje-tado no es admisible en evidencia “por no haberse probado los elementos de hechos necesarios para establecer una le-gítima defensa”. Escrito para mostrar causa, pág. 5. Diferimos. Veamos por qué.(9)
HH HH
El Art. 22 del vigente Código Penal de Puerto Rico, 33 L.P.R.A. see. 3095 —situado el mismo en el Subcapítulo V del referido código, subcapítulo que trata sobre las “Causas de Exclusión de Responsabilidad”— establece:
No incurre en responsabilidad el que defiende su persona, sus bienes o derechos, o su morada, o la persona, bienes o derechos, *940o morada de otros en circunstancias que hicieren creer razona-blemente que se ha de sufrir un daño inminente, siempre que hubiere necesidad racional del medio empleado para impedir o repeler el daño, falta de provocación suficiente del que ejerce la defensa, y no se inflija más daño que el necesario al objeto.
Para justificar el dar muerte a un ser humano, cuando se alegue legítima defensa, es necesario tener motivos fundados para creer que al dar muerte al agresor se hallaba el agredido o la persona defendida en inminente o inmediato peligro de muerte o de grave daño corporal.
Para justificar la defensa de bienes o derechos las circunstan-cias indicarán un ataque a los mismos que constituya delito o los ponga en grave peligro de deterioro o pérdida inminente.
Para justificar la defensa de morada las circunstancias indi-carán una penetración ilegal o con el fin de cometer algún delito. (Énfasis suplido.)
Como podemos claramente notar, se trata de una defensa afirmativa que exige la concurrencia de varios requisitos que la propia disposición legal enumera. En el caso normativo de Pueblo v. De Jesús Santana, 100 D.P.R. 791, 797-799 (1972), se resolvió que:
Para que un acusado pueda alegar con éxito la teoría de de-fensa propia deberá demostrar que tenía motivos fundados para creer que estaba en inminente peligro de perder la vida o de recibir grave daño corporal y que no infligió más daño que el necesario para la defensa de su vida. Pueblo v. Ríos Rivera, 88 D.P.R. 165 (1963); Pueblo v. hozada, 37 D.P.R. 927 (1928). El que mata, sin embargo, debe haber empleado todos los medios a su alcance, consistentes con su propia seguridad, para evitar que se le ocasionen daños o tener que privar de la vida a otra persona al defenderse. Pueblo v. Román Marrero, 96 D.P.R. 796, 802 (1968).
Es imprescindible, además, que las circunstancias que concu-rran para justificar la defensa propia deben ser suficientes para excitar el temor de una persona razonable. Pueblo v. Morales, 45 D.P.R. 191 (1933); Pueblo v. Ríos Rivera, supra. Es por ello que cobra importancia la función del juzgador en estos casos en la determinación de si una persona razonable en la posición del acusado, sabiendo lo que sabía y viendo lo que vio, crea necesa-rio el ultimar al agresor para evitar el daño. People v. Head, 288 Pac. 106. Más aún, es regla de la defensa propia el que no es necesario que el agredido venga obligado a retroceder hasta *941colocarse en una posición de indefensión (retreat to the wall) antes de atacar a su agresor conforme se sostenía en el antiguo derecho común. Pueblo v. Iturrino de Jesús, 90 D.P.R. 706 (1964); Pueblo v. Díaz Alicea, 91 D.P.R. 786 (1965). Inclusive, el agredido, además de lograr su defensa, puede perseguir al ata-cante si ese curso de acción es indispensable para salvar su vida. People v. Rinowacki, 39 Cal. App.2d 376; People v. Campanella, 39 Cal. App.2d 384; People v. Hatchett, 56 Cal. App.2d 20.
En California, donde las disposiciones del Código Penal sobre defensa propia son similares a las nuestras se ha resuelto que puede darse muerte a un atacante si el atacado es colocado en una situación en que una persona razonable pudiere sentirse en peligro inminente de que otro habrá de causarle grave daño corporal. People v. Mercer, 210 Cal. App.2d 153; People v. Ran-son, 119 Cal. App.2d 380. Cuando el peligro es repentino, y sobre todo inminente, y la necesidad de acción es inmediata, si bien la conducta del acusado ha de ser la de una persona razo-nable, dicha conducta no puede ser pesada en balanzas muy sofisticadas (too nice scales), People v. Mercer, supra; People v. Collins, 189 Cal. App.2d 575; People v. Hecker, 109 Cal. 451, 42 Pac. 307. Naturalmente, si el peligro cesa, la agresión no se justifica, Pueblo v. Ríos Rivera, supra; Pueblo v. Lozada, supra; empero mientras el peligro subsista el agredido puede atacar al agresor con el fin de lograr su seguridad. People v. Rinowacki, supra; People v. Campanella, supra.
En fecha más reciente, y en lo pertinente, expresamos que:
La alegación de legítima defensa hay que evaluarla a la luz de dos (2) vertientes diferentes. En la primera, se alega que la víctima fue el primer agresor y, en ausencia de medios directos con qué demostrarlo, se recurre al uso de prueba de carácter. Frente a dicha evidencia, el juzgador puede hacer la inferencia de que resulta más probable que, conforme al carácter de la víctima, ésta haya sido el primer agresor. El conocimiento pre-vio del acusado sobre el carácter violento de la víctima no es requisito. En la segunda, por el contrario, se busca justificar la conducta del acusado a la luz de su estado mental, indepen-dientemente de que la víctima en efecto haya sido el primer agresor. En esta situación, el conocimiento previo por parte del acusado del carácter violento de la víctima resulta medular para poder justificar, bajo esta vertiente, la alegación de legí-tima defensa. En este caso, los tribunales permiten el uso de *942actos específicos. El propósito, sin embargo, no es probar el ca-rácter de la víctima sino el conocimiento previo que el acusado tenía de ésta y, por ende, la razonabilidad de su conducta con-forme al temor que pudo sentir ante la confrontación con la víctima. (Énfasis suplido.)(10)
En relación con el requisito o criterio objetivo, que exige el antes transcrito Art. 22 del Código Penal, de si el acusado que alega defensa propia actuó o no en forma prudente y razonable al quitarle la vida a su víctima, es que se ha estado invocando en los últimos años el llamado “síndrome de mujer maltratada”, vía la presentación de prueba pericial, en casos en que una mujer, supuestamente víctima de maltrato, es acusada de la muerte de su cónyuge o compañero. Dicha prueba pericial alegadamente tiene el propósito de ayudar al juzgador de los hechos a comprender la singular perspectiva —consistente de temor y debilidad de carácter— desde la cual actúa esa víctima de maltrato que es acusada de la muerte de su pareja.
rH hH hH
Como correctamente señala la Procuradora General en su comparecencia, en años recientes los psicólogos y sociólogos se han dado a la tarea de estudiar con mayor atención los efectos que un patrón constante de abuso físico y psicológico puede tener sobre una mujer. El efecto que ocasiona en la mujer dicho maltrato es lo que se ha denominado como el “síndrome de mujer maltratada”. Dicho síndrome pretende describir una serie de características que resultan comunes en las mujeres que son abusadas, por un período de tiempo prolongado, por su cónyuge o compañero. Una reconocida escritora sobre el tema, la Dra. Lenore Walker, define la “mujer maltratada” como una:
*943... who is repeatedly subjected to any forceful physical or psychological behavior by a man in order to coerce her to do something he wants her to do without concern for her rights. Battered women include wives or women in any form of intimate relationships with men. Furthermore, in order to be classified as a battered woman, the couple must go through the battering cycle at least twice. Any woman may find herself in an abusive relationship with a man once. If it occurs a second time, and she remains in the situation, she is defined as a battered woman.]11)
En relación con las situaciones en que las acusadas, ob-jeto de ese continuo maltrato de parte de la víctima, han alegado defensa propia y han pretendido presentar en evi-dencia, en apoyo de dicha defensa, testimonio pericial so-bre el mencionado síndrome, se ha dicho que:
It is now well-established that homicide or assault cases involving battered women who killed their assailants pose serious problems to traditional self-defense. Women’s self-defense work, beginning with State v. Wanrow, 559 P.2d 548 (1977), has developed the perspective that self-defense requirement of reasonableness, imminent danger and equal force are sexbiased. A woman who kills her husband is viewed as inherently unreasonable because she is violating the norm of appropriate beha-viour of women. A battered woman who kills her batterer has to overcome special myths and misconceptions about battered women. She must particularly explain why she stayed in the relationship and did not leave her home; why she did not call the police or get other assistance before acting; and why she believed that at the time she responded the danger she faced was imminent, posed a threat to her life, and was therefore different and more serious than other times when she had been beaten, had not acted, and had survived.

The purpose of expert testimony has been to educate the judge and jury about the common experiences of battered women, to explain the context in which an individual battered woman acted, so as to lend credibility and provide a context to her explanation of her actions.

Expert testimony can give the judge and jury information concerning the common experiences and characteristics of battered women in order to refute widely held myths and misconceptions *944concerning battered women that would interfere with judge or juror ability to evaluate the woman’s action fairly. Judges and jurors may accept the appropriateness of woman abuse as part of the marital relationship, assume the woman deserved or was responsible for the brutality, and blame her for not ending the relationship. Expert testimony can present a different picture by demonstrating that the battered woman was a victim. Introduction of expert testimony is important because a battered woman who explains a homicide as a reasonable and necessary response to abuse in the home, threatens deeply held stereotypes of appropriately submissive female conduct and of patriarchal authority. Expert testimony on the experiences of battered women can also answer specific questions that are in judges’ and jurors’ minds of why the battered woman didn’t leave her home, why she may not have reported the battery to the police, and, most importantly, why she believed that the danger she faced on the particular occasion was life-threatening. In short, it can show that her conduct was reasonable. (Énfasis suplido.)(12)
Al amparo de este razonamiento, muchos tribunales estatales norteamericanos han determinado que es admisible el testimonio pericial sobre el síndrome de mujer maltratada para: (1) disipar la común pero equivocada percepción de que una persona normal o razonable no hubiera permanecido en una relación abusiva de tal naturaleza; (2) para fortalecer la teoría de la defensa propia, brindando credibilidad a la versión de los hechos presentada por la acusada, y (3) para demostrar la razonabilidad del temor de la acusada de que se encontraba en inminente peligro de muerte o de serio daño corporal. A esos efectos, véanse: State v. Hennum, 441 N.W.2d 793 (1989); State v. Hanson, 793 P.2d 1001 (App. Wash. 1990); State v. Koss, 551 N.E.2d 970 (1990); Com. v. Craig, 783 S.W.2d 387 (1990); 31AAm. Jur. 2d Sec. 195.
Nuestra jurisprudencia está huérfana de expresiones, o criterios rectores, sobre el tema; ello, naturalmente, debido al hecho de que la cuestión aquí planteada es una de “pri-*945mera impresión” en nuestra jurisdicción. Un estudio de las decisiones emitidas en las jurisdicciones estatales norte-americanas, así como en el foro federal, demuestra que la norma mayoritaria imperante en las mismas requiere no sólo que el testimonio pericial sobre el “síndrome de mujer maltratada” sea precedido por evidencia de la evaluación psicológica de la acusada a esos efectos, sino que dicha prueba pericial sea presentada dentro del contexto de una legítima defensa propia. Véanse, entre otros: People v. Aris, 264 Cal. Reptr. 167 (1989); State v. Ciskie, 751 P.2d 1165 (Wash. 1988); State v. Kelly, 478 A.2d 364 (N.J. 1984); Borders v. State, 433 So. 2d 1325 (1983); State v. Anaya, 438 A.2d 892 (Me. 1981). En otras palabras, en dichas ju-risdicciones prueba sobre el “síndrome de mujer maltrata-da” no se considera como una defensa per se o independiente. En aquellas situaciones en que de la prueba desfilada no surgen los requisitos tradicionalmente exigidos por los tribunales respecto a la defensa propia, se ha excluido la evidencia pericial relacionada con el mencio-nado síndrome. Sobre ello, véanse: State v. Walker, 700 P.2d 1168 (App. Wash. 1985); State v. Martin, 666 S.W.2d 895 (1984); State v. Leidholm, 334 N.W.2d 811 (1983); Fultz v. State, 439 N.E.2d 659 (1982); State v. Kelly, 655 P.2d 1202 (Wash. 1982).
Somos del criterio que la norma jurisprudencial mayoritaria antes expuesta es una correcta y juiciosa que armoniza las posiciones en conflicto y que garantiza y protege adecuadamente no sólo los derechos de esas víctimas de maltrato sino los de la sociedad en general. En conclusión, resolvemos que en nuestra jurisdicción es admisible en evidencia, al amparo de las disposiciones de la Regla 52 de Evidencia, 32 L.P.R.A. Ap. IV,(13) testimonio *946pericial sobre el “síndrome de mujer maltratada” dentro del contexto, y como complemento, de la prueba sobre de-fensa propia, siempre y cuando que se demuestre, a satis-facción del tribunal de instancia, que efectivamente se trata de un caso de “mujer maltratada”, hecho que podrá ser establecido por prueba directa de ello o mediante la presentación en evidencia de una evaluación psicológica.
IV
A la luz de lo antes expuesto, no cabe duda de que en el presente caso procede revocar la resolución recurrida. Como surge del resumen de los hechos que hiciéramos al comienzo de la ponencia, la propia prueba de cargo esta-blece las bases para la presentación, por la defensa, del testimonio pericial sobre el “síndrome de mujer maltratada”.(14)
Del testimonio prestado por el policía investigador —so-bre las admisiones que le hiciera a éste la acusada peticio-naria sobre lo alegadamente ocurrido la noche de los he-chos— surgen los elementos, exigidos por nuestra jurisprudencia, relativos a la defensa propia; versión que es compatible con, o “corroborada” por, el testimonio pres-tado por el patólogo forense respecto a la localización y “trayectoria” de la herida que presentaba el occiso. Por otro lado, el testimonio del padre del occiso y del hermano de la acusada establecen, cuando menos prima facie, que efecti-vamente estamos ante un caso de “mujer maltratada”.

Procede, en consecuencia, la expedición del auto de cer-tiorari radicado y la revocación de la resolución de fecha 6 
*947
de diciembre de 1991 emitida por el tribunal de instancia en el presente caso, devolviéndose el caso a dicho foro para la continuación de procedimientos ulteriores consistentes con lo aquí expuesto. Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton emitió una opinión concurrente y de conformidad. La Juez Asociada Señora Naveira de Rodón emitió una opinión concurrente. El Juez Asociado Señor Alonso Alonso no intervino.

(1) Hon. Luis V. Castro, Juez Superior.


(2) Agente de la Policía de Puerto Rico que originalmente investigó la querella.


(3) El señor padre del occiso Jorge Rivera Alejandro.


(4) Vecina del sector donde ocurrieron los hechos.


(5) Igualmente, vecino del sector.


(6) El primer agente de la Policía de Puerto Rico que llegó al lugar de los hechos.


(7) El patólogo forense que efectuó la autopsia en el cadáver del occiso.


(8) Procede que se señale que el tribunal de instancia, antes de admitir la refe-rida declaración y en ausencia del Jurado, celebró una vista al amparo de la Regla 9 de Evidencia, 32 L.P.R.A. Ap. IV.


(9) En justicia, procede que se enfatice que son de excelente calidad jurídica tanto la solicitud de certiorari radicada por la representación legal de la peticionaria González Román como la comparecencia de la Procuradora General de Puerto Rico. Hemos adoptado, y hecho nuestro, varios de los señalamientos y razonamientos que hacen las partes en sus respectivos escritos.


(10) Pueblo v. Martínez Solís, 128 D.P.R. 135, 156-157 (1991).


(11) L. Walker, The Battered Woman, P. XV (1979).


(12) Schneider, Women’s Self-Defense Work and the Problem of Expert Testimony on Battering (1986), en Representing ... Battered Women who Kill, 1989, págs. 61-63.


(13) Dicha disposición reglamentaria lee:
“Cuando conocimiento científico, técnico o especializado sea de ayuda para el juzgador entender la evidencia o determinar un hecho en controversia, un testigo *946capacitado como perito en relación con la materia sobre la cual va a declarar podrá testificar en forma de opiniones o de otra manera.” 32 L.P.R.A. Ap. IV, R. 52.


(14) Antes de comenzar su tumo de presentación de prueba, la defensa le in-formó al tribunal de instancia, y a los señores del Jurado, que “su teoría surgiría de la prueba”.